United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3758
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Stephen J. Beebe,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 30, 2011
                                 Filed: April 13, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Stephen Beebe challenges the 12-month prison
sentence the district court1 imposed after revoking his supervised release. Upon
careful review, we conclude that the district court did not impose an unreasonable
term of imprisonment. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005)
(per curiam) (standard of review). Accordingly, we affirm the judgment of the district
court, and we grant counsel’s motion to withdraw.
                         ______________________________

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.